DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wolski et al. (US 5,834,140 – cited by applicant).
Considering claim 1, Wolski teaches electrodeposited copper foils with a roughening treatment performed on the matte side of the copper foil (abstract).  Examples are taught of 18 micron thick copper foils (Column 7 lines 1-3) with mean Rz values determined by JIS B 0601-1994 (Column 7 lines 6-18) and where the Rz of the matte side is 1.3 µm and the Rz of the shiny side is 2.0 microns (Table 2, Example 1).  Further, examples 1 and 4 have shiny/matte Rz ratios of greater than 1 and less than 2.   These values fall within and anticipate the instantly claimed ranges.  See MPEP 2131.03.
Considering claim 3, Wolski teaches examples of 18 micron thick copper foils (Column 7 lines 1-3) with mean Rz values determined by JIS B 0601-1994 (Column 7 lines 6-18) and where the Rz of the matte side is 1.1 µm and the Rz of the shiny side is 1.8 microns (Table 2, Example 3).  See MPEP 2131.03.
Considering claim 9, Wolski teaches where the foils are electrolytically formed (Column 6 line 50 – Column 7 line 3).
Considering claims 10-11, Wolski teaches where the exemplary foils are bonded to a resin layer and formed into a patterned circuit (Column 10 lines 50-59).

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Suzuki (US 2006/0088723 – cited by applicant).
Considering claim 1, Suzuki teaches surface treated copper foils (abstract) including examples with a 12 µm thickness and a matte surface having a surface roughness Rz of 0.86 µm and a shiny roughness Rz of 1.62 microns (Paragraph 70) where the Rz measurement is JISB 0601-1994 (Paragraph 16).  Further, Suzuki teaches an example with a 12 µm thickness and a matte surface having a surface roughness Rz of 1.26 µm and a shiny roughness Rz of 1.53 microns (Paragraph 72) which has a shiny/matte Rz ratio of greater than 1 and less than 2.  These values fall within and anticipate the instantly claimed ranges.  See MPEP 2131.03.
Considering claim 2, the exemplary values taught by Suzuki above fall within and anticipate the instantly claimed ranges.  See MPEP 2131.03.
Considering claim 9, Suzuki teaches where the copper foils are electrodeposited (Paragraphs 70 and 72).
Considering claims 10-11, Suzuki teaches where the foils are laminated to a liquid crystal polymer (Paragraph 83) and where they are bonded to glass cloth prepreg and etched to form a printed wiring board (Paragraph 92).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2006/0088723 – cited by applicant) as applied to claim 1 above.
Considering claim 3, in addition to the disclosure as outlined above, Suzuki teaches where the thickness of the copper foil may be 1-200 µm (Paragraph 38) and where the roughness Rz is between 0.6-1.5 µm (Paragraph 24) and examples of matte Rz values being 0.86 µm (Paragraph 70) and 1.09 µm (Paragraph 74) where the Rz of the shiny side is greater than the matte side.
While not teaching a singular example of the instantly claimed copper foil with thickness and roughness this would have been obvious to one of ordinary skill in the art in view of the teachings of Suzuki as this is considered a combination of conventionally known thickness and roughness values taught in the prior art known to afford copper foils suitable for forming fine patterns and one would have a reasonable expectation of success.  Further, the ranges disclosed by Suzuki overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 4, the thicknesses and Rz roughnesses as outlined in claim 3 above overlap and render obvious the claimed ranges.  See MPEP 2144.05.
Considering claim 5, Suzuki does not expressly teach the claimed maximum Rz value.  However, Suzuki teaches where the average values are between 0.6-1.5 µm (Paragraph 24) and this range is considered to encompass a maximum height.  See MPEP 2144.05.
Considering claims 7-8, Suzuki teaches the use of roughening particles for the roughening treatment and where these have a height of preferably 0.3-3.0 µm and where this indicates a distance from the surface of the untreated foil to the top of the projection (Paragraph 49).  This is therefore considered to teach where the grain size and height are the same value and this value overlaps and renders obvious the claimed ranges.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 02 May 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 7-8 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant's arguments filed 02 May 2022 regarding 35 USC 102(a)(1) and 35 USC 103 rejections in view of Wolski and Suzuki have been fully considered but they are not persuasive.  Applicant argues that neither Wolski nor Suzuki teach amended claim 1 with the roughness ratio of the shiny side to the matte side being greater than 1 and less than or equal to 2 as the references teach example of non-roughened foils whereas claim 1 recites a roughened matte side (remarks pp.7-9).  
This is not persuasive as “roughened” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the structure of the final copper foil.  See MPEP 2113.  The instant claims do not positively recite any particular roughening process and Paragraph 33 of the originally filed specification indicates that “the roughening process is not particularly limited, and methods known in the art capable of forming projections on the copper foil may be used without limit”.  Accordingly, the only structural feature in instant claim 1 associated with “roughened” is that a Rz roughness profile exists as measured by a profilometer (e.g. projections on the copper foil).  While both Wolski and Suzuki teach un-roughened copper foils as indicated above, the structure associated with a “roughened” surface is positively disclosed by Wolski and Suzuki who teach the Rz roughness of the matte and shiny sides of the copper foil and they are therefore considered to meet the claimed product-by-process parameter as this connotates the same structure as that which is claimed, absent a showing as to how the un-roughened foils structurally differ from that which is claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784